Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-10, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 3 and 13, the definition of a stout rib is unclear. For the sake of prosecution, the examiner will consider the stout rib as a high strength rib. Further clarification is required.

Regarding Claims 8-10 and 19, The definition of a hat-shaped cap is unclear. For the sake of prosecution, the examiner will consider the hat shape to be a shape with an elevated section. Further clarification is required.
The “hat section” stated in claims 9-10 and 19 are defined in the specification as a section with a plurality of hat-shaped section. “Hat-shaped” needs further clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wojciechowski (US 20030222170 A1).

Regarding Claim 1, Wojciechowski teaches a wing assembly for an aircraft (Fig. 2 element 200), comprising: a center wing structure, including: a pair of center wing outboard ends and a pair of engine mounting locations respectively on opposite sides of a wing centerline (Fig. 6A element 656; Engine mounting locations are considered to be on either side as the engines themselves are not claimed); a center wing front spar (Fig. 4 element 452) and a center wing rear spar (Fig. 4 element 454) each having a spar terminal end at each of the center wing outboard ends (Shown in Fig. 5); a pair of outer wing structures, each including: an outer wing front spar and an outer wing rear spar configured to be coupled respectively to the center wing front spar and the center wing rear spar to define a wing joint coupling the outer wing structure to the center wing structure (Shown in Fig. 5); and wherein the center wing structure is configured such that the spar terminal ends of the center wing front spar and the center wing rear spar at each wing joint are located no further inboard than an engine centerline associated with the engine mounting location (Both ends are located at Fig. 6A element 656), and no further outboard of the engine centerline than ten percent of a distance between the engine centerline and the wing centerline (There is no engine location outboard of disclosed centerline).

Regarding Claim 11, Wojciechowski teaches a method of manufacturing a wing assembly of an aircraft (Fig. 2 element 200), comprising: coupling an outer wing inboard end of each one of a pair of outer wing structures respectively to opposing center wing outboard ends of a center wing structure to define a pair of wing joints coupling the outer wing structures to the center wing structure (Fig. 6A element 656); and wherein the center wing structure has a center wing front spar (Fig. 4 element 452) and a center wing rear spar (Fig. 4 element 454) , each having a spar terminal end at each of the center wing outboard ends, and an engine mounting location on each of opposing sides of a wing centerline, and each of opposing spar terminal ends of the center wing front spar and the center wing rear spar at each wing joint are located no further inboard than an engine centerline associated with the engine mounting location (Both ends are located at Fig. 6A element 656), and no further outboard of the engine centerline than ten percent of a distance between the engine centerline and the wing centerline (There is no engine location outboard of disclosed centerline).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being obvious over Wojciechowski (US 20030222170 A1) in view Rhoden et al. (US 20110215202 A1).

Regarding Claim 2, Wojciechowski teaches the limitations set forth in Claim 1.
	Wojciechowski fails to disclose each wing joint includes: a front spar splice plate coupling the center wing front spar to the outer wing front spar; and a rear spar splice plate coupling the center wing rear spar to the outer wing rear spar.
	However, Rhoden teaches each wing joint includes: a front spar splice plate coupling the center wing front spar to the outer wing front spar; and a rear spar splice plate coupling the center wing rear spar to the outer wing rear spar (“The fittings of the conventional splice joint include an upper spar fittings 44, a lower spar fitting 46, and an aft splice plate 48” Par. [0033] lines 1-3).
	Wojciechowski and Rhoden are considered to be analogous to the claimed invention as they are in the same field of aircraft spar connections. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spars of Wojciechowski with the slice plate of Rhoden. Doing so would allow for a secure connection between the spar elements. 

Regarding Claim 12, Wojciechowski teaches the limitations set forth in Claim 11.
	Wojciechowski fails to explicitly teach coupling each outer wing structure to the center wing structure includes: coupling, using a front spar splice plate, the center wing front spar to an outer wing front spar of the outer wing structure; and coupling, using a rear spar splice plate, the center wing rear spar to an outer wing rear spar of the outer wing structure.
	However, Rhoden teaches coupling each outer wing structure to the center wing structure includes: coupling, using a front spar splice plate, the center wing front spar to an outer wing front spar of the outer wing structure; and coupling, using a rear spar splice plate, the center wing rear spar to an outer wing rear spar of the outer wing structure(“The fittings of the conventional splice joint include an upper spar fittings 44, a lower spar fitting 46, and an aft splice plate 48” Par. [0033] lines 1-3).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spars of Wojciechowski with the slice plate of Rhoden. Doing so would allow for a secure connection between the spar elements.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Wojciechowski (US 20030222170 A1) in view Tanaka et al. (EP 1288124 A1).

Regarding Claim 3, Wojciechowski teaches the limitations set forth in Claim 1.
	Wojciechowski fails to explicitly teach the center wing structure includes a center wing stout rib at each of the center wing outboard ends; each of the outer wing structures includes an outer wing stout rib at an outer wing inboard end; and at each wing joint, the outer wing stout rib and the center wing stout rib are configured to be in back-to-back arrangement and mechanically fastened to each other.
	However Tanaka teaches the center wing structure includes a center wing stout rib at each of the center wing outboard ends; each of the outer wing structures includes an outer wing stout rib at an outer wing inboard end; and at each wing joint, the outer wing stout rib and the center wing stout rib are configured to be in back-to-back arrangement and mechanically fastened to each other (“In this case, since the high rigidity is required of the ribs 40 as the strength member, the fully-cured ribs are employed” Par. [0046] lines 11-13).
	Wojciechowski and Tanaka are considered to be analogous to the claimed invention as they are in the same field of aircraft wing structural components. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing in the centerline of Wojciechowski to be of a higher strength as disclosed by the rib of Tanaka. Since there is a connection point between spars at the centerline, a higher strength rib would be beneficial to the protection of the wing.

Regarding Claim 13, Wojciechowski teaches the limitations set forth in Claim 11.
	Wojciechowski fails to explicitly teach coupling each outer wing structure to the center wing structure includes: coupling an outer wing stout rib on the outer wing inboard end of the outer wing structure, to a center wing stout rib on the center wing outboard end of the center wing structure, such that the outer wing stout rib and the center wing stout rib are in back-to-back arrangement.
	However, Tanaka teaches coupling each outer wing structure to the center wing structure includes: coupling an outer wing stout rib on the outer wing inboard end of the outer wing structure, to a center wing stout rib on the center wing outboard end of the center wing structure, such that the outer wing stout rib and the center wing stout rib are in back-to-back arrangement (“In this case, since the high rigidity is required of the ribs 40 as the strength member, the fully-cured ribs are employed” Par. [0046] lines 11-13).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing in the centerline of Wojciechowski to be of a higher strength as disclosed by the rib of Tanaka. Since there is a connection point between spars at the centerline, a higher strength rib would be beneficial to the protection of the wing.
	

Claims 4, 6 , 14 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Wojciechowski (US 20030222170 A1) in view Payne et al. (US 20130099058 A1).

Regarding Claim 4, Wojciechowski teaches the limitations set forth in Claim 1 and further discloses each of the outer wing structures comprises: an outer wing upper skin panel (Shown in Fig. 6A) and an outer wing lower skin panel (Not shown in Figures, but understood to be underneath the wing shown in Fig. 6A) coupled to the outer wing front spar and the outer wing rear spar.
	Wojciechowski fails to explicitly teach at least one of the outer wing upper skin panel and outer wing lower skin panel is comprised of acreage plies defining a panel thickness that is constant along a spanwise direction from an outer wing inboard end toward a wing tip
However, Payne teaches at least one of the outer wing upper skin panel and outer wing lower skin panel is comprised of acreage plies defining a panel thickness that is constant along a spanwise direction from an outer wing inboard end toward a wing tip (“The skins may be formed by laying up a series of plies to form a laminate skin. The plies may be laid on a mold tool to accurately define the outer surface of each skin” Par. [0015] lines 1-3).
Wojciechowski and Payne are considered to be analogous to the claimed invention as they are in the same field of aircraft wing component design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower skins of Wojciechowski with the plies disclosed by Payne. Doing so would allow for accurate panel thickness manufacturing an in this case, a constant thickness. 

Regarding Claim 6, Wojciechowski teaches the limitations set forth in Claim 1 and further discloses each of the outer wing structures comprises: an outer wing upper skin panel (Shown in Fig. 6A) and an outer wing lower skin panel coupled to the outer wing front spar and the outer wing rear spar (Not shown in Figures, but understood to be underneath the wing shown in Fig. 6A). 
	Wojciechowski fails to explicitly teach at least one of the outer wing upper skin panel and outer wing lower skin panel is comprised of acreage plies; and one or more planks bonded to an inner surface of at least one of the upper skin panel and the lower skin panel and extending in a spanwise direction, each plank comprised of a stack of plank plies of narrower width than the acreage plies.
	However, Payne teaches at least one of the outer wing upper skin panel and outer wing lower skin panel is comprised of acreage plies; and one or more planks bonded to an inner surface of at least one of the upper skin panel and the lower skin panel and extending in a spanwise direction, each plank comprised of a stack of plank plies of narrower width than the acreage plies (Stacked plies creating panel thickness shown in Fig. 5).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower skins of Wojciechowski with the stacked plies as disclosed by Payne. Doing so would allow for the panel thickness to be accurately manufactured and allow for stacks of more plies to be used in places which require more thickness.

Regarding Claim 14, Wojciechowski teaches the limitations set forth in Claim 11.
	Wojciechowski fails to explicitly teach laying up at least one of an outer wing upper skin panel and an outer wing lower skin panel to include acreage plies defining a panel thickness that is constant along a spanwise direction from the outer wing inboard end to a wing tip; and coupling the outer wing upper skin panel and the outer wing lower skin panel to an outer wing front spar and an outer wing rear spar of each of the outer wing structures.
	However, Payne teaches laying up at least one of an outer wing upper skin panel and an outer wing lower skin panel to include acreage plies defining a panel thickness that is constant along a spanwise direction from the outer wing inboard end to a wing tip; and coupling the outer wing upper skin panel and the outer wing lower skin panel to an outer wing front spar and an outer wing rear spar of each of the outer wing structures (“The skins may be formed by laying up a series of plies to form a laminate skin. The plies may be laid on a mold tool to accurately define the outer surface of each skin” Par. [0015] lines 1-3).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower skins of Wojciechowski with the plies disclosed by Payne. Doing so would allow for accurate panel thickness manufacturing an in this case, a constant thickness.

Regarding Claim 16, Wojciechowski teaches the limitations set forth in Claim 11.
	Wojciechowski fails to explicitly teach bonding one or more planks bonded to an inner surface of at least one of an outer wing upper skin panel and an outer wing lower skin panel of each outer wing structure, each plank extending in a spanwise direction and comprised of a stack of plank plies; and coupling the outer wing upper skin panel and the outer wing lower skin panel to an outer wing front spar and an outer wing rear spar of each of the outer wing structures.
	However, Payne teaches bonding one or more planks bonded to an inner surface of at least one of an outer wing upper skin panel and an outer wing lower skin panel of each outer wing structure, each plank extending in a spanwise direction and comprised of a stack of plank plies; and coupling the outer wing upper skin panel and the outer wing lower skin panel to an outer wing front spar and an outer wing rear spar of each of the outer wing structures (Stacked plies creating panel thickness shown in Fig. 5).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower skins of Wojciechowski with the stacked plies as disclosed by Payne. Doing so would allow for the panel thickness to be accurately manufactured and allow for stacks of more plies to be used in places which require more thickness.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being obvious over Wojciechowski (US 20030222170 A1) in view Matheson et al. (US 20110139932 A1).

Regarding Claim 8, Wojciechowski teaches the limitations set forth in Claim 1.
Wojciechowski fails to explicitly teach each of the outer wing structures comprises: an outer wing upper skin panel and an outer wing lower skin panel coupled to the outer wing front spar and the outer wing rear spar; one or more outer wing stringers coupled to at least one of the outer wing upper skin panel and the outer wing lower skin panel; and the one or more outer wing stringers extend in a spanwise direction, and each outer wing stringer has a hat-shaped cross section.
However, Matheson teaches each of the outer wing structures comprises: an outer wing upper skin panel and an outer wing lower skin panel coupled to the outer wing front spar and the outer wing rear spar; one or more outer wing stringers coupled to at least one of the outer wing upper skin panel and the outer wing lower skin panel; and the one or more outer wing stringers extend in a spanwise direction, and each outer wing stringer has a hat-shaped cross section (Fig. 11 element 34).
Wojciechowski and Matheson are considered to be analogous to the claimed invention as they are in the same field of aircraft structural component design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stringers of Wojciechowski with the cap of Matheson. Doing so would allow for more strength of the stringer along desired areas. 

Regarding Claim 9, Wojciechowski teaches the limitations set forth in Claim 1.
	Wojciechowski fails to explicitly teach an outer wing upper panel assembly and an outer wing lower panel assembly each extending along a spanwise direction and coupled to the outer wing front spar and the outer wing rear spar, each panel assembly including: an outer skin panel comprised of acreage plies and having a panel thickness that is constant along a spanwise direction; and a hat section panel coupled to an inner side of the outer skin panel and having a plurality of generally parallel hat-shaped sections each extending in a spanwise direction.
	However, Matheson teaches an outer wing upper panel assembly and an outer wing lower panel assembly each extending along a spanwise direction and coupled to the outer wing front spar and the outer wing rear spar, each panel assembly including: an outer skin panel comprised of acreage plies and having a panel thickness that is constant along a spanwise direction (Plies shown in Fig. 5); and a hat section panel coupled to an inner side of the outer skin panel and having a plurality of generally parallel hat-shaped sections each extending in a spanwise direction (Panels shown with plurality of “hat-shaped” caps in Fig. 2 upper and lower panels.
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Wojciechowski to include the stringers/caps disclosed by Matheson. Doing so would allow for further strengthening the aircraft wing stringers.

Regarding Claim 10, Wojciechowski and Matheson teach the limitations set forth in Claim 9.
	Matheson further discloses the hat section panel is comprised of a plurality of hat section panel plies (Shown in Fig. 2); each of the hat-shaped sections includes a pair of hat section flanges, a pair of hat section webs extending outwardly respectively from the hat section flanges, and a hat section cap interconnecting the hat section webs; and each of the hat section caps contains one or more 0-degree ply strips interleaved within the hat section panel plies of the hat section panel (Flanges 36/38 and plies shown in Fig. 5).



Claim 20 is/are rejected under 35 U.S.C. 103 as being obvious over Wojciechowski (US 20030222170 A1).

Regarding Claim 20, Wojciechowski teaches a method of loading a wing assembly of an aircraft (Fig. 2 element 200), comprising: providing a wing assembly having a pair of outer wing structures each joined to a center wing structure, the center wing structure including: a pair of center wing outboard ends and a pair of engine mounting locations respectively on opposite sides of a wing centerline; a center wing front spar (Fig. 4 element 452) and a center wing rear spar (Fig. 4 element 454) each having a spar terminal end at each of the center wing outboard ends; the pair of outer wing structures each including: an outer wing front spar and an outer wing rear spar coupled respectively to the center wing front spar and the center wing rear spar to define a wing joint coupling the outer wing structure to the center wing structure (Connection at Fig. 6A element 656); wherein the spar terminal ends of the center wing front spar and the center wing rear spar at each wing joint are located no further inboard than an engine centerline associated with the engine mounting location (Both ends are located at Fig. 6A element 656), and no further outboard of the engine centerline than ten percent of a distance between the engine centerline and the wing centerline (There is no engine location outboard of disclosed centerline).
	Wojciechowski fails to explicitly teach placing the wing assembly in a ground static loading condition; and placing the wing assembly in a dynamic loading condition.
	However, it is known in the art that the aircraft assembly would be placed in a ground static loading condition when the aircraft is not in motion/flight and a dynamic loading condition while the aircraft is in motion/flight. 

Allowable Subject Matter
Claims 5, 7, 15 and 17-18 objected to as being dependent upon a rejected base claim, but would possibly be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would possibly be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644